UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 000-25927 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Macatawa Bank 401(k) Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Macatawa Bank Corporation, 10753 Macatawa Drive, Holland, Michigan 49424 401(k) Plan Financial Statements and Supplementary Information For the Years Ended December31, 2012 and 2011 MACATAWA BANK 401(k) PLAN TABLE OF CONTENTS PAGE Report of Independent Registered Public Accounting Firm – BDO USA, LLP 1 Financial Statements for the Years Ended December31, 2012 and 2011 Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-12 Supplementary Information as of December31, 2012 Form 5500 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 14 Note: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee of Macatawa Bank Corporation Macatawa Bank 401(k) Plan Holland, Michigan We have audited the accompanying statements of net assets available for benefits of the Macatawa Bank 401(k) Plan (the Plan) as of December31, 2012 and 2011, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2012 and 2011, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December31, 2012 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. \s\ BDO USA, LLP Grand Rapids, Michigan June 20, 2013 -1- MACATAWA BANK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31 ASSETS Investments at fair value Mutual funds $ $ Money market funds Macatawa Bank Corporation common stock Total investments at fair value Notes receivable from participants Accrued dividends receivable Total receivables Cash - - Total assets LIABILITIES Due to Brokers 24 - Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. -2- MACATAWA BANK 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31 Additions to net assets attributed to Investment income (loss) Dividend income $ $ Interest income 64 Net appreciation (depreciation) in fair value of investments ) Total investment income (loss) ) Contributions Participant Rollover Total contributions Interest income – notes receivable from participants Total additions Deductions from net assets attributed to Benefits paid to participants Deemed distributions Administrative expenses Total deductions Net increase (decrease) ) Net assets available for benefits Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. -3- MACATAWA BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following description of the Macatawa Bank 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Plan agreement or Summary Plan Description for a more complete description of the Plan's provisions. Description of the Plan General The Plan is a defined contribution plan covering all full-time employees of Macatawa Bank Corporation (“Plan Sponsor” or “Corporation”) who have attained the age of 21 or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). Contributions Participants may contribute a portion of their annual compensation as pre-tax contributions, as defined in the Plan, up to the maximum amount allowed by the Internal Revenue Code.In addition, the Plan also allows for Roth after-tax contributions.Participants who have attained age 50 before the end of the Plan year are eligible to make catch-up contributions.Participants may also contribute amounts representing distributions from other qualified defined benefit or defined contribution plans, as well as Individual Retirement Accounts.In 2009, the Plan Sponsor elected safe harbor status.Under this status, the Plan Sponsor contributes a safe harbor match in an amount equal to 100% of the first 3% and 50% of the second 3% of base compensation that a participant contributes to the Plan.Effective January1, 2010, the Plan Sponsor discontinued safe harbor status and elected to suspend all matching contributions.Effective January 1, 2013, the Plan Sponsor implemented a safe harbor matching contribution of 100% of the first 3% and 50% of the second 2% of base compensation that a participant contributes to the Plan. Participants direct the investment of contributions into various investment options offered by the Plan.The Plan currently offers various mutual funds, a money market fund and Macatawa Bank Corporation common stock as investment options for participants.Contributions are subject to certain limitations. Participant Accounts Each participant’s account is credited with the participant’s contribution and an allocation of Plan earnings and charged with an allocation of administrative expenses, as applicable.Allocations are based on the ratio of each participant’s earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in employee deferral and employer matching contributions, plus actual earnings thereon. -4- MACATAWA BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Notes Receivable Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their account balance.The notes receivable are secured by the balance in the participant's account and bear interest at the prime rate plus one (effective rate of 4.25% at December 31, 2012) which is commensurate with local prevailing rates as determined quarterly by the Plan Administrator.Principal and interest is paid to the Plan ratably through payroll deductions.The notes receivable are to be repaid over a period not to exceed five years.The Plan Administrator may fix the term for repayment of a home loan for a period exceeding five years.A home loan is a loan used to acquire a dwelling unit which, within a reasonable time, the Participant will use as a principal residence. Payment of Benefits On termination of service due to death, disability or retirement, a participant is required to receive a lump-sum amount equal to the value of his or her vested interest in his or her account as defined by the Plan agreement.For termination of service for other reasons, a participant may receive the value of the vested interest in his or her account as a lump-sum distribution.In-service withdrawal of account balances may be elected by active participants who have reached 59 ½ years of age.The Plan allows for participants to receive hardship distributions. Administrative Expenses The Plan’s administrative expenses, including salaries, accounting, legal, recordkeeping, and trust services are paid by the Plan Sponsor and qualify as party-in-interest transactions, which are exempt from prohibited transaction rules.An administrative fee is charged to those participants electing to receive a distribution and an annual administrative fee is charged to those participants who have terminated service from the Corporation but continue to maintain an account balance in the Plan.There is also an administrative service fee charged to the individual participants account at the time a note receivable is issued. Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared using the accrual method of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. -5- MACATAWA BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF THE PLAN AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Investment Valuation and Income Recognition Investments are reported at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 3 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) in aggregate fair value includes the Plan’s unrealized gains and losses on investments bought and sold as well as those held during the year. Management fees and operating expenses charged to the Plan related to investments in mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a direct reduction of net appreciation or an addition to net depreciation in the aggregate fair value of such investments. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued unpaid interest.Delinquent notes receivable, if any, from participants are reclassified as distributions based upon the terms of the Plan agreement. Payment of Benefits Benefits are recorded when paid. New Accounting Pronouncement The FASB has issued Accounting Standards Update (ASU) 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This ASU represents the converged guidance of the FASB and the IASB (the Boards) on fair value measurement. The collective efforts of the Boards and their staffs, reflected in ASU 2011-04, have resulted in common requirements for measuring fair value and for disclosing information about fair value measurements, including a consistent meaning of the term “fair value.” The Boards have concluded the common requirements will result in greater comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP and IFRSs. The amendments to the Codification in this ASU are to be applied prospectively. For public entities, the amendments are effective during interim and annual periods beginning after December 15, 2011.Adoption of this ASU in 2012 did not have a material effect on the Plan’s financial statements or related footnotes. -6- MACATAWA BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 2 – INVESTMENTS Investments representing 5% or more of the Plan’s net assets available for benefits are as follows at December31: Investments at fair value as determined by quoted market price: Mutual Funds T. Rowe Price Mid Cap Growth Fund $ $ * Dodge and Cox Stock Fund Fidelity Spartan 500 Index Fund Vanguard Small Cap Index Sig Fund - T. Rowe Price Growth Stock Fund Scout International Fund * Neuberger Berman Genesis Investor Fund - Columbia Acorn Fund - Janus Overseas Fund - Macatawa Bank Corporation common stock * *Investment did not represent more than 5% of the Plan’s net assets available for benefit at end of year. The Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows for the years ended December31: Macatawa Bank Corporation common stock $ $ ) Mutual funds ) Net appreciation (depreciation) $ $ ) NOTE 3 – FAIR VALUE MEASUREMENTS The FASB Accounting Standards Codification (ASC) 820, Fair Value Measurements, provides the framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). -7- MACATAWA BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 3 – FAIR VALUE MEASUREMENTS (Continued) The three levels of fair value hierarchy under FASB ASC 820 are described as follows: Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include: ● quoted prices for similar assets or liabilities in active markets; ● quoted prices for identical or similar assets or liabilities in inactive markets; ● inputs other than quoted prices that are observable for the asset or liability; and ● inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurements.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. The following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December31, 2012 and 2011. Mutual funds:Shares held in mutual funds are valued at the net asset value (“NAV”) of shares held by the Plan at year end.The NAV is based on the quoted market prices of the underlying shares owned by the fund, minus its liabilities, then divided by the number of shares outstanding. Money market funds:Shares held in money market funds are comprised of government, bank and commercial securities with individual maturities of 12 months or less and the value is based on quoted market prices of the underlying securities.The composition of securities is structured to maintain a value of $1 per share. Common stock:Macatawa Bank Corporation common stock is valued at the closing price reported in the active market in which the individual securities are traded. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. -8- MACATAWA BANK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS NOTE 3 – FAIR VALUE MEASUREMENTS (Continued) The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31: Level 1 Level 2 Level 3 Total Mutual funds Fixed income Short-term bond $ $
